



Exhibit 10.01
Execution Version



--------------------------------------------------------------------------------









SEVENTH AMENDMENT
TO
AMENDED AND RESTATED
5-YEAR REVOLVING CREDIT AGREEMENT
dated as of
March 6, 2020
among


NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto





--------------------------------------------------------------------------------

















--------------------------------------------------------------------------------






SEVENTH AMENDMENT TO AMENDED AND RESTATED
5-YEAR REVOLVING CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT
(this “Seventh Amendment”) dated as of March 6, 2020 is among NUSTAR LOGISTICS,
L.P., a Delaware limited partnership (the “Borrower”); NUSTAR ENERGY L.P., a
Delaware limited partnership (the “MLP”); NUSTAR PIPELINE OPERATING PARTNERSHIP
L.P., a Delaware limited partnership (the “Subsidiary Guarantor” and, together
with the Borrower and the MLP, the “Obligors”); JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); the undersigned
Lenders; and solely for the purposes of Section 3 of this Seventh Amendment, the
Exiting Lender (as defined below).
R E C I T A L S
A.    The Borrower, the MLP, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated 5-Year Revolving Credit Agreement
dated as of October 29, 2014 (as amended, modified or supplemented prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
B.    The Subsidiary Guarantor is a party to that certain Amended and Restated
Subsidiary Guaranty Agreement dated as of October 29, 2014 made by each of the
Guarantors (as defined therein) in favor of the Administrative Agent (the
“Subsidiary Guaranty”).
C.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
D.    On the Seventh Amendment Effective Date (as defined below), DNB Capital
LLC (the “Exiting Lender”) desires to sell and assign its rights and obligations
as a Lender under the Credit Agreement as set forth herein.
E.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Seventh Amendment refer
to Sections of the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendment to Cover Page. The cover page of the Credit Agreement is hereby
amended by replacing the reference to “SUNTRUST BANK” with “TRUIST BANK”.


2.2    Amendment to Introductory Paragraph. The introductory paragraph of the
Credit Agreement is hereby amended by replacing the reference to “SUNTRUST BANK”
with “TRUIST BANK”.


2.3    Amendments to Section 1.01. Section 1.01 is hereby amended as follows:


(a)Each of the following definitions is hereby amended and restated in its
entirety to read as follows:
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


1



--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.12(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
as the case may be, based upon the ratings by Moody’s and/or S&P, respectively,
applicable on such date to the Index Debt:
Index Debt Ratings
ABR Spread
Eurocurrency Spread
Commitment
Fee Rate
Tier 1 Greater than or equal to BBB or Baa2
0.35%
1.35%
0.250%
Tier 2 BBB- or Baa3
0.60%
1.60%
0.275%
Tier 3 BB+ or Ba1
0.85%
1.85%
0.350%
Tier 4 BB or Ba2
1.25%
2.25%
0.450%
Tier 5 BB- or Ba3
1.50%
2.50%
0.500%
Tier 6 B+ or B1 or lower
1.75%
2.75%
0.550%





For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 6; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then the Applicable Rate
shall be based on the higher of the two ratings, unless one of the two ratings
is two or more Tiers lower than the other, in which case the Applicable Rate
shall be determined by reference to the Tier next below that of the higher of
the two ratings and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such


2



--------------------------------------------------------------------------------





rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.


“Borrowing” means Revolving Loans of the same Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect. A Borrowing may also be referred to herein as a
“Revolving Borrowing.”
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Change in Control” means any of the following events:
(a)    100% (and not less than 100%) of the issued and outstanding Equity
Interests of the general partner of the Borrower shall cease to be owned,
directly or indirectly, or the Borrower shall cease to be Controlled, by the
MLP; or
(b)    100% (and not less than 100%) of the limited partnership interests of the
Borrower shall cease to be owned in the aggregate, directly or indirectly, by
the MLP; or
(c)    a “Change of Control” or “Change in Control” (or similar event) occurs
under the Series D Preferred Units; or
(d)    100% (and not less than 100%) of the issued and outstanding Equity
Interests of the general partner of the MLP shall cease to be owned, directly or
indirectly, or the general partner of the MLP shall cease to be Controlled,
directly or indirectly, by the MLP; or
(e)    Riverwalk Logistics ceases to be the sole general partner of the MLP; or
NuStar GP ceases to be the sole general partner of Riverwalk Logistics; or
(f)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the MLP; or
(g)    the board of directors (or other equivalent governing body) of NuStar GP
ceases to be the applicable governing body of the MLP; or
(h)    occupation of a majority of the seats (other than vacant seats) on the
board of directors (or other equivalent governing body) of NuStar GP by Persons
who were not (A) directors of NuStar GP as of the Simplification Effective Time,
or nominated or appointed by the board of directors (or other equivalent
governing body) of NuStar GP or (B) appointed by directors so nominated or
appointed.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 2.17 or Section 10.04. The amount of each Lender’s Commitment as of the
Seventh Amendment Effective Date is set forth on Schedule 2.01, or thereafter in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its


3



--------------------------------------------------------------------------------





Commitment, as applicable. The aggregate amount of the Lenders’ Commitments as
of the Seventh Amendment Effective Date is $1,000,000,000.
“Consolidated Debt” means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000), on a consolidated basis, as of such day.
“Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a)
Consolidated Debt as of the last day of the then most recent Rolling Period (or
Consolidated Debt as of such day, if such day is the last day of a Rolling
Period) over (b) Consolidated EBITDA for such Rolling Period; provided that,
solely for purposes of testing compliance with the Consolidated Debt Coverage
Ratio pursuant to Section 6.11 as of the last day of each Rolling Period (and
not for any other purpose, including testing Pro Forma Compliance with the
Consolidated Debt Coverage Ratio pursuant to Section 6.01(f), Section 6.04(f),
Section 6.04(g) or Section 6.04(h) or as a condition to the availability of any
other baskets), so long as (i) no Loans are then outstanding on such day and
(ii) Liquidity is at least $1,000,000,000 on such day, Consolidated Debt shall
be reduced by the Available Cash Netting Amount as of such day up to
$200,000,000.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


4



--------------------------------------------------------------------------------





“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Truist Bank, Mizuho
Bank, Ltd. Wells Fargo Bank, National Association, PNC Bank, National
Association, and any other Lender acceptable to the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld) that agrees to become an
Issuing Bank hereunder pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, in each case, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.04(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.
“LC Issuance Limit” means, for any Issuing Bank, the maximum aggregate amount
specified for such Issuing Bank on Schedule 2.04, as such amount may be
increased or decreased from time to time as agreed by such Issuing Bank and the
Borrower in a writing delivered by such Issuing Bank to the Administrative
Agent, and in the case of any Lender that becomes an Issuing Bank after the
Seventh Amendment Effective Date, an amount agreed by such Issuing Bank, either
in the aggregate or individually, with respect to one or more Letters of Credit,
and specified in a writing delivered by such Issuing Bank to the Administrative
Agent and the Borrower.
“Lending Office” means, with respect to any Lender, the “Lending Office” of such
Lender (or an Affiliate of such Lender) designated for each Type of Loan or
Letter of Credit in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office by which its Loans and Letters of Credit of such Type are to be made
and maintained.  
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“Maturity Date” means October 27, 2023, and for any Lender agreeing to extend
its Maturity Date pursuant to Section 2.19, October 27th in each year thereafter
pursuant to which the Maturity Date has been extended, but in no event later
than October 29, 2024.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Simplification Effective Time” means July 20, 2018.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


5



--------------------------------------------------------------------------------





(b)The definition of “Pro Forma Compliance” is hereby amended by adding the
following sentence to the end thereof: “For the avoidance of doubt, for purposes
of determining Pro Forma Compliance hereunder, in no event shall Consolidated
Debt be reduced by the Available Cash Netting Amount.”


(c)The definition of “Transactions” is hereby amended by adding the words “by
each Subsidiary of the MLP that is a Guarantor” after the words “and the
execution, delivery and performance” therein.


(d)The following definitions are hereby added to Section 1.01 in their
appropriate alphabetical order:


“Available Cash Netting Amount” means, as of any date of determination, the
aggregate amount of Unrestricted Cash as of such date that is held in accounts
of the Borrower maintained with one or more Lenders in excess of $25,000,000,
but only to the extent that the Borrower, on such date, specifically intends to
use such excess Unrestricted Cash to Redeem, during the period from and
including such date of determination through but excluding the date that is 365
days thereafter, the principal amount of Indebtedness of the MLP or any of its
Restricted Subsidiaries then outstanding on such date of determination.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time (for the avoidance
of doubt, such Benchmark Replacement Adjustment shall not be in the form of a
reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides in its reasonable
discretion that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines in its
reasonable discretion that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).


6



--------------------------------------------------------------------------------





“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.12 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.12.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (1) the rate, or methodology for
this rate, and conventions


7



--------------------------------------------------------------------------------





for this rate selected or recommended by the Relevant Governmental Body for
determining compounded SOFR; provided that: (2) if, and to the extent that, the
Administrative Agent determines that Compounded SOFR cannot be determined in
accordance with clause (1) above, then the rate, or methodology for this rate,
and conventions for this rate that the Administrative Agent determines in its
reasonable discretion are substantially consistent with any evolving or then
prevailing market convention for determining compounded SOFR for U.S.
dollar-denominated syndicated credit facilities at such time; provided, further,
that if the Administrative Agent decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.12 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.04(b).
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Liquidity” means, as of any date of determination, the sum of (a) the unused
Commitments on such date and (b) the aggregate amount of Unrestricted Cash on
such date.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from


8



--------------------------------------------------------------------------------





a federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates as so determined be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Indebtedness. “Redeem” has the correlative meaning thereto.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.
“Seventh Amendment” means that certain Seventh Amendment to Amended and Restated
5-Year Revolving Credit Agreement dated as of March 6, 2020 among the Borrower,
the MLP, the Subsidiary Guarantor, the Administrative Agent, and the Lenders
party thereto.
“Seventh Amendment Effective Date” has the meaning given such term in the
Seventh Amendment.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unrestricted Cash” means, as of any date of determination, cash or Permitted
Investments of the Borrower or any of its Restricted Subsidiaries that would not
appear as “restricted” on a consolidated balance sheet of the Borrower or any of
its Restricted Subsidiaries on such date (it being understood that cash or
Permitted Investments subject to a control agreement in favor of any Person
other than the Administrative Agent or any Lender shall be deemed “restricted”),
but only to the extent that such cash and Permitted Investments are held in
accounts with financial institutions in any jurisdiction located within the
United States of America (or, to the extent any Permitted Investments are in
physical form, only to the extent such Permitted Investments are located within
the United States of America).
(e)The following definitions are hereby deleted: “Administrative Agent’s
Account”, “Agreed Currencies”, “Applicable Screen Rate”, “COF Rate”, “Dollar
Equivalent”, “EMU Legislation”, “Euro”, “Euro Sublimit”, “EURIBOR”, “EURIBOR
Rate”, “EURIBOR Screen Rate”, “GBP”, “GBP Sublimit”, “LIBOR”, “LIBOR Quoted
Currency”, “LIBOR Screen Rate”, “Merger Sub”, “Overnight Eurocurrency Rate”,
“Permitted Holder”, “Quotation Day”, “Reference Bank Rate”, “Reference Banks”,
“Relevant Interbank Market”, “Screen Rate”, “Specified Time”, “Simplification
Agreement”, “Target Days”, and “TARGET2”.


9



--------------------------------------------------------------------------------







2.4    Amendment to Section 1.05. Section 1.05 is hereby amended and restated in
its entirety to read as follows:


Section 1.05    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
Section 2.12(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.12(d), of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.12(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.12(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.
2.5    Amendment to Section 1.06. Section 1.06 is hereby amended by adding the
phrase “or the terms of any Letter of Credit Agreement related thereto,” after
the phrase “provided that with respect to any Letter of Credit that, by its
terms”.


2.6    Amendment to Section 2.01. Section 2.01 is hereby amended and restated in
its entirety to read as follows:


Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing pursuant to Section 2.08) in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the aggregate Commitments of all Lenders.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
2.7    Amendments to Section 2.02.


(a)    Section 2.02(b) is hereby amended and restated in its entirety to read as
follows:


(b)    Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. All Loans


10



--------------------------------------------------------------------------------





shall be denominated in Dollars. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(b)    Section 2.02(c) is hereby amended by (i) deleting the phrase “the Dollar
Equivalent of” from the first sentence thereof and (ii) deleting the words “and
currency” after the word “Type” in the last sentence thereof.


2.8    Amendments to Section 2.03. Section 2.03 is hereby amended as follows:


(a)    The following phrase is hereby deleted in its entirety from the first
paragraph therein: “to be funded in Dollars.”


(b)    The following phrase is hereby deleted in its entirety from the first
paragraph therein: “, (b) in the case of a Eurocurrency Borrowing to be funded
in Euros or GBP, not later than 12:00 noon, London time, four Business Days
before the date of the proposed Borrowing,”


(c)    The reference to “(c)” in the first sentence of Section 2.03 is hereby
changed to “(b)”.


(d)    Subsection (iv) of Section 2.03 is hereby amended and restated in its
entirety to read as follows:


(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(e)    The first sentence of the last paragraph of Section 2.03 is hereby
amended and restated in its entirety to read as follows: “If no election as to
the Type of Revolving Borrowing is specified, then the requested Borrowing shall
be an ABR Borrowing.”


(f)    The second to last sentence of the last paragraph of Section 2.03 is
hereby deleted in its entirety.


2.9    Amendments to Section 2.04. Section 2.04 is hereby amended as follows:


(a)    The first sentence of Section 2.04(a) is hereby amended and restated in
its entirety to read as follows: “Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit denominated
in Dollars for its own account or for the account of any of its Restricted
Subsidiaries, from any Issuing Bank, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time
during the Availability Period.”


(b)    Section 2.04(b) is hereby amended and restated in its entirety to read as
follows:


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition,
as a condition to any such Letter of Credit issuance, the Borrower shall have
entered into a continuing agreement (or other letter of credit agreement) for
the issuance of letters of credit and/or shall submit


11



--------------------------------------------------------------------------------





a letter of credit application, in each case, as required by the respective
Issuing Bank and using a form mutually acceptable to the Borrower and such
Issuing Bank (each, a “Letter of Credit Agreement”). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. Following receipt of a notice requesting the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit) in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the total LC Exposure shall not
exceed $750,000,000, (ii) the requested Letter of Credit shall not result in the
relevant Issuing Bank having outstanding Letters of Credit in an aggregate
undrawn or drawn and unreimbursed amount in excess of such Issuing Bank’s LC
Issuance Limit, (iii) no Lender’s Revolving Credit Exposure shall exceed its
Commitment, and (iv) the sum of the total Revolving Credit Exposures shall not
exceed the aggregate Commitments of all Lenders. The Borrower may, at any time
and from time to time, reduce the LC Issuance Limit of any Issuing Bank with the
consent of such Issuing Bank; provided that the Borrower shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) above shall not
be satisfied.
An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank shall
prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Seventh Amendment
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense that was not applicable on the Seventh Amendment Effective Date
and that such Issuing Bank in good faith deems material to it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.
(c)    Section 2.04(c) is hereby amended by deleting the phrase “the Dollar
Equivalent of” therein.


(d)    Section 2.04(e) is hereby amended and restated in its entirety to read as
follows:


(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, in the case of any LC Disbursement, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement
and such Lender’s Applicable Percentage thereof. Promptly following receipt of


12



--------------------------------------------------------------------------------





such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank that issued
such Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.


(f)    Section 2.04(f) is hereby amended by (i) adding the phrase “, any Letter
of Credit Agreement” after the phrase “any lack of validity or enforceability of
any Letter of Credit,” in the first sentence thereof; and (ii) replacing the
phrase “as opposed to consequential damages,” with the phrase “as opposed to
special, indirect, consequential or punitive damages,” in the parenthesis after
the proviso in the second sentence thereof.


(g)    Section 2.04(h) is hereby amended by (i) deleting the parenthetical
contained therein and (ii) changing the reference to Section 2.10(c) therein to
Section 2.11(d).


(h)    The third sentence of Section 2.04(i) is hereby amended by adding the
phrase “or extend or otherwise amend any existing Letter of Credit” after the
phrase “but shall not be required to issue additional Letters of Credit”.


(i)    Section 2.04(j) is hereby amended to delete the phrases “the Dollar
Equivalent of” and “(in the applicable currency)” in each instance where each
such phrase appears in Section 2.04(j) and to delete the parenthetical “(in each
case, in the relevant currencies in which the Letters of Credit associated with
the LC Exposure is denominated)” from Section 2.04(j).


2.10    Amendments to Section 2.05.


(a)    The first sentence of Section 2.05(a) is hereby amended and restated in
its entirety to read as follows: “Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof solely by wire transfer of immediately
available funds, by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.”


(b)    Section 2.05(b) is hereby amended by (i) replacing the phrase “Federal
Funds Effective Rate” with the phrase “NYFRB Rate”; and (ii) deleting the
parenthetical phrase “(including without limitation the Overnight Eurocurrency
Rate in the case of Loans denominated in Euros or GBP, as applicable)”.


(c)    Section 2.05(c) is hereby deleted in its entirety.


2.11    Amendments to Section 2.06.


(a)    Section 2.06(a) is hereby amended by deleting the phrase “; provided that
no Eurocurrency Borrowing denominated in Euros or GBP may be continued as, or
converted into, a Borrowing denominated in Dollars”.


(b)    Section 2.06(c)(iv) is hereby amended and restated in its entirety to
read as follows:


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


13



--------------------------------------------------------------------------------





(c)    The last sentence of Section 2.06(c) is hereby deleted in its entirety.


(d)    Section 2.06(e) is hereby amended and restated in its entirety to read as
follows:


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
2.12    Amendments to Section 2.07.


(a)    Section 2.07(b) is hereby amended by deleting the phrase “the Dollar
Equivalent (determined on the date by which a notice of an election to terminate
or reduce the Commitments is required to be delivered pursuant to Section
2.07(c)) of” and replacing such phrase with the phrase “(A) any Lender’s
Revolving Credit Exposure would exceed its Commitment or (B)”.


(b)    Section 2.07(d) is hereby deleted in its entirety.


2.13    Amendments to Section 2.08.


(a)    Section 2.08 is hereby amended to delete the phrase “in the currency of
such Loan” from the first sentence thereof.


(b)    Section 2.08(b) is hereby amended to delete the phrase “the currency
thereof,” therein.


(c)    Section 2.08(d) is hereby amended to delete the phrase “(including
payable in the currencies in which the Loans may be funded)” therein.


2.14    Amendments to Section 2.09.


(a)    The first sentence of Section 2.09(b) is hereby amended and restated in
its entirety to read as follows: “The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy or electronic communication) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.”


(b)    Section 2.09(c) is hereby amended and restated in its entirety to read as
follows:


(c)    If on any Calculation Date, the total Revolving Credit Exposures exceeds
the total Commitments then in effect, then the Borrower shall (A) prepay
Borrowings in an aggregate amount equal to such excess and (B) if any excess
remains after prepaying Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.04(j). Each such prepayment
shall be accompanied by a payment of all accrued and unpaid interest on the
Loans prepaid and any break funding payments required by Section 2.14. The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral within five Business Days of written demand from the Administrative
Agent. Each prepayment of Borrowings pursuant to this Section 2.09(c) shall be
applied, first, ratably to any ABR


14



--------------------------------------------------------------------------------





Borrowings then outstanding, and second, to any Eurocurrency Borrowings then
outstanding, and if more than one Eurocurrency Borrowing is then outstanding, to
each such Eurocurrency Borrowing in order of priority beginning with the
Eurocurrency Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurocurrency Borrowing with the
most number of days remaining in the Interest Period applicable thereto.
(c)    Section 2.09(d) is hereby amended and restated in its entirety to read as
follows:


(d)    If, as of the end of any Business Day, the aggregate amount of
Unrestricted Cash on hand of the Borrower and the Restricted Subsidiaries
exceeds $75,000,000 (such excess, the “Excess Cash Amount”), the Borrower shall,
not later than 2:00 p.m., New York City time on the third Business Day
thereafter, prepay the Revolving Loans in an aggregate principal amount equal to
the lesser of (i) the Excess Cash Amount and (ii) the aggregate principal amount
of Revolving Loans then outstanding (it being understood, for the avoidance of
doubt, that no prepayment shall be due under this clause (d) to the extent no
Revolving Loans are outstanding as of such third Business Day).
2.15    Amendments to Section 2.10.


(a)    Section 2.10(b) is hereby amended to delete the phrase “the Dollar
Equivalent of” in each instance where it appears in Section 2.10(b).


(b)    The last sentence of Section 2.10(d) is hereby deleted.


2.16    Amendments to Section 2.11.


(a)    Section 2.11(b) is hereby amended and restated by deleting the phrase
“LIBOR Revolving Borrowing” and replacing such phrase with “Eurocurrency
Revolving Borrowing”


(b)    Section 2.11(c) is hereby amended and restated in its entirety to read as
follows:


(c)    [Reserved].
(c)    Section 2.11(f) is hereby amended and restated in its entirety to read as
follows:


(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
2.17    Amendment to Section 2.12. Section 2.12 is hereby amended and restated
in its entirety to read as follows:


Section 2.12    Alternate Rate of Interest.
(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or


15



--------------------------------------------------------------------------------





published on a current basis), for such Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective, and (B) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.12, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.12.
(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be


16



--------------------------------------------------------------------------------





ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
2.18    Amendment to Section 2.14. Section 2.14 is hereby amended by (a)
deleting the phrase “or EURIBOR Rate” therein and (b) deleting the phrase “for
Dollar, Euro or GBP (as applicable) deposits” and replacing such phrase with the
phrase “for Dollar deposits”.


2.19    Amendments to Section 2.16.


(a)    Section 2.16(a) is hereby amended by (i) deleting the phrase “in the case
of payments in Dollars, prior to 12:00 noon, New York City time, and in the case
of payments in Euros or GBP, as applicable, prior to 12:00 noon, London time”
and replacing such phrase with the phrase “prior to 12:00 noon, New York City
time”; (ii) deleting the phrase “to the applicable Administrative Agent’s
Account” and replacing such phrase with the phrase “to the account of the
Administrative Agent as designated in writing from time to time to the Borrower
for such purpose”; and (iii) amending and restating the last sentence of Section
2.16(a) to read as follows: “All payments hereunder shall be made in Dollars.”


(b)    Section 2.16(d) is hereby amended by (i) replacing the phrase “Federal
Funds Effective Rate” with the phrase “NYFRB Rate” and (ii) deleting the phrase
“(including without limitation the applicable Overnight Eurocurrency Rate in the
case of Loans denominated in Euros or GBP)” in the last sentence thereof.


2.20    Amendment to Section 2.17(b). Section 2.17(b) is hereby amended by
adding the following sentence at the end thereof:


Each party hereto agrees that (i) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender; provided that any such documents shall be without recourse to or
warranty by the parties thereto.
2.21    Amendment to Section 2.20. Section 2.20 is hereby amended and restated
in its entirety to read as follows:


Section 2.20    [Reserved].
2.22    Amendment to Section 2.21. Section 2.21 is hereby amended and restated
in its entirety to read as follows:


Section 2.21    [Reserved].
2.23    Amendment to Section 3.11. Section 3.11 is hereby amended by replacing
the phrase “Sixth Amendment Effective Date” in each instance where it appears
therein with the phrase “Seventh Amendment Effective Date”.


2.24    Amendment to Section 3.12. Section 3.12 is hereby amended by replacing
the phrase “Second Amendment Effective Date” with the phrase “Seventh Amendment
Effective Date”.


2.25    Amendment to Section 4.02(c). Section 4.02(c) is hereby amended and
restated in its entirety to read as follows:


17



--------------------------------------------------------------------------------







(c)    In the case of any Borrowing of Revolving Loans, after giving pro forma
effect to such Borrowing and the application of the proceeds thereof (and any
mandatory prepayments to be made by the Borrower under Section 2.09(d)), the
aggregate amount of Unrestricted Cash on hand of the Borrower and its Restricted
Subsidiaries as of the end of the third (3rd) Business Day following the date on
which such Revolving Loans are funded shall not exceed $75,000,000.
2.26    Amendment to Section 8.06. Section 8.06 is hereby amended by replacing
the phrase “in the relevant currency” therein with the phrase “in Dollars”.


2.27    Amendment to Section 10.01(a). Each of Section 10.01(a)(ii) and Section
10.01(a)(iii) is hereby amended and restated in its entirety to read as follows:


(ii)    If to the Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE 19713
Attention: Loan & Agency Services Group-James S. Mulligan
Tel: 302-634-4154
Fax: 302-634-3301
Facsimile: 12012443629@tls.ldsprod.com
Email: james.s.mulligan@jpmchase.com


Agency Withholding Tax Inquiries:
Email: agency.tax.reporting@jpmorgan.com


Agency Compliance/Financials/Intralinks:
Email: covenant.compliance@jpmchase.com;


(iii)    If to JPMorgan Chase Bank, N.A. in its capacity as Issuing Bank:
JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attention: Standby LC Unit
Tel: 800-364-1969
Fax: 856-294-5267
Email: gts.ib.standby@jpmchase.com


With a copy to:


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE 19713
Attention: Loan & Agency Services Group- James S. Mulligan
Tel: 302-634-4154
Fax: 302-634-3301
Facsimile: 12012443629@tls.ldsprod.com
Email: james.s.mulligan@jpmchase.com




18



--------------------------------------------------------------------------------





2.28    Amendment to Section 10.02(b). Section 10.02(b) is hereby amended by
replacing the word “Neither” with the phrase “Subject to Section 2.12(b) and
Section 2.12(c), neither”.


2.29    Amendment to Section 10.04(c). Section 10.04(c) is hereby amended by
adding the parenthetical phrase “(other than the MLP, the Borrower, their
respective Subsidiaries or any of their respective Affiliates)” immediately
before the parenthetical “(a “Participant”)” therein.


2.30    Amendment to Section 10.14. Section 10.14 is hereby amended by replacing
the reference to “Federal Funds Effective Rate” with “NYFRB Rate”.


2.31    Amendment to Section 10.20. Section 10.20 is hereby and restated in its
entirety to read as follows:


Section 10.20.    [Reserved].
2.32    Amendment to Schedules. Each of Schedules 2.01, 2.04, 3.06 and 3.12 is
hereby amended and restated in its entirety in the form attached hereto as
Schedule 2.01, 2.04, 3.06 and 3.12.


Section 3.    Assignment and Reallocation of Commitments and Loans. Effective as
of the Seventh Amendment Effective Date, each Lender party to the Credit
Agreement immediately prior to the Seventh Amendment Effective Date (each such
Lender, including, for the avoidance of doubt, the Exiting Lender, an “Existing
Lender”) has, in consultation with the Borrower, agreed to reallocate its
respective Commitment to, among other things, allow the Exiting Lender to sell
and assign its Commitments and Loans under the Credit Agreement (the “Assignment
and Reallocation”). On the Seventh Amendment Effective Date and after giving
effect to the Assignment and Reallocation, (a) the Commitment of each Lender
shall be as set forth on Schedule 2.01 attached to this Seventh Amendment, which
Schedule 2.01 supersedes and replaces Schedule 2.01 to the Credit Agreement (and
for the avoidance of doubt, the Commitment of the Exiting Lender shall be $0);
and (b) the Exiting Lender shall cease to be a “Lender” for all purposes under
the Credit Agreement and the other Loan Documents. Each of the Administrative
Agent, each Issuing Bank, each Existing Lender and the Borrower hereby consents
and agrees to the Assignment and Reallocation, including each Existing Lender’s
assignment of its Commitment to the extent effected by the Assignment and
Reallocation. With respect to the Assignment and Reallocation, each Existing
Lender (including the Exiting Lender) shall be deemed to have sold and assigned
its Commitment and Loans and each Lender (excluding the Exiting Lender) shall be
deemed to have acquired the Commitment and Loans allocated to it from each
Existing Lender pursuant to the terms and conditions of the Assignment and
Assumption attached as Exhibit A to the Credit Agreement (the “Assignment
Agreement”), as if each Lender (including the Exiting Lender) had executed such
Assignment Agreement with respect to the Assignment and Reallocation, pursuant
to which (i) each Lender (excluding the Exiting Lender) shall be an “Assignee”,
(ii) each Existing Lender (including the Exiting Lender) shall be an “Assignor”
and (iii) the term “Effective Date” shall be the Seventh Amendment Effective
Date as defined herein. Such Assignment and Reallocation shall be without
recourse to each Existing Lender (including the Exiting Lender) and, except as
expressly provided in the Assignment Agreement, without representation or
warranty by such Lender (including the Exiting Lender). On the Seventh Amendment
Effective Date, the Administrative Agent shall take the actions specified in
Section 10.04(b)(iv), including recording the Assignment and Reallocation
described herein in the Register, and the Assignment and Reallocation shall be
effective for all purposes of the Credit Agreement. Notwithstanding anything to
the contrary in Section 10.04(b)(ii)(C), no Lender shall be required to pay a
processing and recordation fee of $3,500 to the Administrative Agent in
connection with the Assignment and Reallocation.


Section 4.    Conditions Precedent. This Seventh Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02) (the “Seventh Amendment Effective
Date”):


4.1    The Administrative Agent shall have received from each Lender and the
Exiting Lender, the Borrower, the MLP and the Subsidiary Guarantor, counterparts
(in such number as may be requested by the Administrative Agent) of this Seventh
Amendment signed on behalf of such Persons.




19



--------------------------------------------------------------------------------





4.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Seventh Amendment
on or prior to the Seventh Amendment Effective Date, including (i) to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower pursuant to the Credit Agreement and (ii) an
upfront fee payable to the Administrative Agent, for the account of each Lender
(excluding, for the avoidance of doubt, the Exiting Lender), in an amount equal
to the product of 0.25% multiplied by such Lender’s Commitment (as such term is
amended by Section 2.1(a) of this Seventh Amendment and, for the avoidance of
doubt, giving effect to Section 3 of this Seventh Amendment and the Assignment
and Reallocation) on the Seventh Amendment Effective Date.


4.3    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Seventh
Amendment Effective Date) of Amy Perry, in-house counsel of the MLP, covering
such other matters relating to the Borrower, the General Partner, the
Guarantors, this Amendment, and the Credit Agreement as the Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver her
opinion to the Administrative Agent and the Lenders.


4.4    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
General Partner, the MLP, the Guarantors, the authorization of this Seventh
Amendment, and any other legal matters relating to the Borrower, the General
Partner, the MLP, the Guarantors or this Seventh Amendment, all in form and
substance satisfactory to the Administrative Agent and its counsel.


4.5    The Administrative Agent shall have received a certificate, dated the
Seventh Amendment Effective Date and signed by the President, Vice President or
a Financial Officer of each of the Borrower and the MLP, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement.


4.6    (a) The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act and (b) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested, in a written notice to the Borrower
at least 10 days prior to the Seventh Amendment Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification at least five days prior to the Seventh
Amendment Effective Date (provided that, upon the execution and delivery by such
Lender of its signature page to this Seventh Amendment, the condition set forth
in this clause (b) shall be deemed to be satisfied).


4.7    The Exiting Lender shall have received all payments pursuant to the
Credit Agreement (including payments of principal, interest, fees and other
amounts) due and payable to such Exiting Lender as of the Seventh Amendment
Effective Date (after giving effect to Section 3 of this Seventh Amendment and
the Assignment and Reallocation).


4.8    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent is hereby authorized and directed to declare this
Seventh Amendment to be effective (and the Seventh Amendment Effective Date
shall occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4 or the waiver of such conditions as permitted in Section
10.02, which must occur prior to 1:00 p.m., New York City time, on March 31,
2020 (and, in the event such conditions are not so satisfied or waived prior to
such time, the Administrative Agent shall no longer be authorized to declare
this Seventh Amendment to be effective (and the Seventh Amendment Effective Date
shall not occur)). Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.


20



--------------------------------------------------------------------------------





Section 5.    Miscellaneous.


5.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.


5.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Seventh Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that from and after the Seventh
Amendment Effective Date each reference to the Credit Agreement in the
Subsidiary Guaranty and the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Seventh Amendment; and (d)
represents and warrants to the Lenders that as of the date hereof, after giving
effect to the terms of this Seventh Amendment: (i) all of the representations
and warranties contained in each Loan Document to which it is a party are true
and correct, unless such representations and warranties are stated to relate to
a specific earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such earlier date and (ii) no
Default has occurred and is continuing.


5.3    Loan Document. This Seventh Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


5.4    Counterparts. This Seventh Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.


5.5    NO ORAL AGREEMENT. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.


5.6    GOVERNING LAW. THIS SEVENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
    
[SIGNATURES BEGIN ON NEXT PAGE]




21



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.


NUSTAR LOGISTICS, L.P.
By:
NuStar GP, Inc., its General Partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer



NUSTAR ENERGY L.P.
By:
Riverwalk Logistics, L.P. its General Partner
By:
NuStar GP, LLC, its General Partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.
By:
NuStar Pipeline Company, LLC, its General Partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





















SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent
 
 
 
By:
/s/ Anna Mavilian
Name:
Anna Mavilian
Title:
Authorized Signatory



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender
 
 
 
By:
/s/ EAS
Name:
Edward Sacks
Title:
Authorized Signatory



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Daniel Scherling
Name:
Daniel Scherling
Title:
Assistant Vice President



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







TRUIST BANK, as a Lender
 
 
 
By:
/s/ Samantha Sanford
Name:
Samantha Sanford
Title:
Vice President







SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Borden Tennant
Name:
Borden Tennant
Title:
Vice President





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
 
 
 
By:
/s/ Victor F. Cruz
Name:
Victor F. Cruz
Title:
Director





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
Lender
 
 
 
By:
/s/ Todd Vaubel
Name:
Todd Vaubel
Title:
Director



 


SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender
 
 
 
By:
/s/ Sydney G. Dennis
Name:
Sydney G. Dennis
Title:
Director



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







BBVA USA, as a Lender
 
 
 
By:
/s/ Mark H. Wolf
Name:
Mark H. Wolf
Title:
Senior Vice President





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., as a Lender
 
 
 
By:
/s/ Kevin Utsey
Name:
Kevin Utsey
Title:
Managing Director





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender
 
 
 
By:
/s/ Michael Sharp
Name:
Michael Sharp
Title:
Authorized Signatory



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
By:
/s/ Katsuyuki Kobo
Name:
Katsuyuki Kobo
Title:
Managing Director





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Mark Salierno
Name:
Mark Salierno
Title:
Vice President







SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA — HOUSTON BRANCH, as a Lender
 
 
 
By:
/s/ Joe Lattanzi
Name:
Joe Lattanzi
Title:
Managing Director



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
 
 
 
By:
/s/ Saqeeb Ludhi
Name:
Saqeeb Ludhi
Title:
Vice President





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





COMERICA BANK, as a Lender
 
 
 
By:
/s/ Carl Bradley
Name:
Carl Bradley
Title:
Portfolio Manager



SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







FROST BANK, as a Lender
 
 
 
By:
/s/ Luke Healy
Name:
Luke Healy
Title:
Vice President





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







FIRST COMMERCIAL BANK NEW YORK BRANCH, as a Lender
 
 
 
By:
/s/ Terry Y. G. Ju
Name:
Terry Y. G. Ju
Title:
Senior Vice President & General Manager





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
 
 
 
By:
/s/ Peter Kuo
Name:
Peter Kuo
Title:
Authorized Signatory











SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------







DNB CAPITAL LLC, as Exiting Lender
 
 
 
By:
/s/ Jamie Grubb
Name:
Jamie Grubb
Title:
First Vice President

By:
/s/ Scott Joyce
Name:
Scott Joyce
Title:
Sr. Vice President





SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 2.01
Commitments
LENDER
COMMITMENT
JPMorgan Chase Bank, N.A.
$62,269,234.67
Mizuho Bank, Ltd.
$62,269,234.60
PNC Bank, National Association
$62,269,234.60
Truist Bank
$62,269,234.60
Wells Fargo Bank, National Association
$62,269,234.60
BMO Harris Bank N.A.
$62,269,234.60
MUFG Bank, Ltd.
$62,269,234.60
Sumitomo Mitsui Banking Corporation
$62,269,234.60
The Bank of Nova Scotia
$62,269,234.60
Bank of America, N.A.
$53,886,837.64
Barclays Bank PLC
$53,886,837.64
BBVA USA
$53,886,837.64
Citibank, N.A.
$53,886,837.64
Royal Bank of Canada
$53,886,837.64
The Toronto-Dominion Bank, New York Branch
$53,886,837.64
U.S. Bank National Association
$53,886,837.64
Comerica Bank
$29,937,132.03
Frost Bank
$17,463,327.01
First Commercial Bank New York Branch
$14,968,566.01
TOTAL:   
$1,000,000,000.00







--------------------------------------------------------------------------------






SCHEDULE 2.04
LC Issuance Limits
    Issuing Bank
LC Issuance Limit
JPMorgan Chase Bank, N.A.
$80,000,000
TRUIST BANK
$80,000,000
Mizuho Bank, Ltd.
$80,000,000
Wells Fargo Bank, National Association
$80,000,000
PNC Bank, National Association
$80,000,000
TOTAL:
$400,000,000







--------------------------------------------------------------------------------






SCHEDULE 3.06
Disclosed Matters
Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2019.






--------------------------------------------------------------------------------






SCHEDULE 3.12
Subsidiaries
Subsidiary
Jurisdiction of Formation
Restricted/
Unrestricted/Material
Ownership Percentage
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
LegacyStar Services, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Finance LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar GP, LLC
Delaware
Restricted
100%
NuStar GP Holdings, LLC
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacional, S de R.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
NuStar Permian Crude Logistics, LLC
Delaware
Restricted
100%
NuStar Permian Holdings, LLC
Delaware
Restricted
100%
NuStar Permian Transportation and Storage, LLC
Delaware
Restricted - Material
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
NuStar Services Company LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals Canada Co.
Canada
Restricted
100%
NuStar Terminals Canada Holdings Co.
Canada
Restricted
100%
NuStar Terminals Canada Partnership
Canada
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Texas Holdings, Inc.
Delaware
Restricted
100%
Point Tupper Marine Services Co.
Canada
Restricted
100%
Riverwalk Logistics, L.P.
Delaware
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
ST Linden Terminal, LLC
Delaware
Restricted
100%
Star Creek Ranch, LLC
Delaware
Restricted
100%







